Citation Nr: 0630156	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
1976, for the grant of service connection for shell fragment 
wound of the right shoulder with peripheral neuropathy.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel

INTRODUCTION

The veteran had active service from March 1948 to February 
1951; from October 1952 to November 1956; and from December 
1956 to October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 2003, which denied service connection for 
degenerative joint disease of the cervical spine and a left 
shoulder disability, while granting an increased rating for 
the right shoulder shell fragment wounds residuals; a total 
disability based on individual unemployability (TDIU) rating 
due to service-connected disabilities; special monthly 
compensation based on loss of use of the right hand; and 
basic eligibility for Dependents' Educational Assistance, and 
July 2005, which denied an earlier effective date for the 
grant of service connection for shell fragment wound of the 
right shoulder with peripheral neuropathy.  

In November 2003, he submitted a statement disagreeing with 
the effective date for the right shoulder disability, stating 
that the effective date should be the date of his discharge 
from service in 1960.  However, subsequent statements were 
also limited to the issue of the effective date for service 
connection, and the RO accordingly construed this as a claim 
for an earlier effective date for the grant of service 
connection, rather than a notice of disagreement with the 
date of the assignment of the higher, 70 percent rating.  
Since all of the veteran's statements have concerned the 
effective date of service connection, and he has never 
mentioned the higher rating in connection with his earlier 
effective date contentions, the Board agrees with this 
characterization of the veteran's statements.

In August 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  In a rating decision dated in August 1978, the RO granted 
service connection for shell fragment wound of the right 
shoulder with peripheral neuropathy, effective January 18, 
1976.  The Board upheld this effective date in a decision 
entered in March 1982.

2.  Degenerative joint disease of the cervical spine was 
first manifested several years after service, and is 
unrelated to service-connected shell fragment wound of the 
right shoulder with peripheral neuropathy.

3.  A left shoulder disability is unrelated to service-
connected shell fragment wound of the right shoulder with 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Because the effective date of January 18, 1976, for the 
grant of service connection for shell fragment wound of the 
right shoulder with peripheral neuropathy is final, the claim 
cannot be reviewed on the merits.  38 U.S.C.A. §§ 5110, 7104 
(West 2002); 38 C.F.R. § 3.400 (2006).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred therein, and was not 
proximately due to or the result of service-connected shell 
fragment wound of the right shoulder with peripheral 
neuropathy.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  A left shoulder disability was not incurred in or 
aggravated by active service, and was not proximately due to 
or the result of service-connected shell fragment wound of 
the right shoulder with peripheral neuropathy.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date

The veteran contends that the effective date for the grant of 
service connection for shell fragment wound of the right 
shoulder should be the day following his discharge from 
service in October 1960.  

In brief, the shell fragment wound was incurred during the 
veteran's first period of service, which was found to be 
dishonorable.  Subsequently, in March 1978, the service 
department upgraded the character of his discharge to a 
general discharge.  According to the service department, the 
decision to upgrade was based on an application filed in 
January 1976.  The effective date cannot be earlier than that 
date.  38 C.F.R. § 3.400.  Where service department 
certification of service is an essential element of 
establishing entitlement, the service department's finding is 
conclusive and binding on VA.  Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet.App. 530 
(1992).  

Service connection for shell fragment wound of the right 
shoulder with peripheral neuropathy was granted in an August 
1978 rating decision, effective January 18, 1976.  Although 
none of the inquiries into the effective date submitted on 
his behalf initially were construed as a notice of 
disagreement, subsequently, this omission was corrected, and 
the issue was developed for appellate consideration.  In a 
decision entered in March 1982, the Board denied an earlier 
effective date for the grant of service connection for shell 
fragment wound of the right shoulder with peripheral 
neuropathy.  That decision is final.  38 U.S.C.A. § 7104.  

There is no free-standing claim for an earlier effective 
date, and once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE).  
Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 
2006).  In this case, since the final decision was rendered 
by the Board, this can only be done by means of a motion for 
revision based on CUE filed directly at the Board.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).  
No such motion has been filed, nor have any of the veteran's 
written statements contained specific allegations of error in 
fact or law in the March 1982 Board decision, as required for 
a CUE motion.  38 C.F.R. § 20.1404(b) (2006).  Instead, the 
veteran is essentially raising the same contentions that were 
considered at the time of the March 1982 Board decision.  

Thus, the Board upheld the effective date of January 18, 
1976, in a March 1982 decision, that decision is final, and 
the claim for an earlier effective date must be dismissed.  
See Rudd, supra.  

Service connection

The veteran contends that he developed arthritis in the 
cervical spine and left shoulder as a result of his service-
connected right shoulder disability.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  In addition, "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet.App. 439 
(1995).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records do not show a cervical spine or left 
shoulder disability.  After service, a cervical spine 
disorder was first noted during a VA hospitalization from 
December 1972 to January 1973, when the veteran was 
hospitalized after having injured his back.  At that time, X-
rays of the cervical spine disclosed evidence of 
osteoarthritic changes.  

Cervical spine arthritis was also noted on a VA examination 
in July 1978; at that time, the veteran also had minimal 
disuse atrophy of the right shoulder joint secondary to his 
cervical arthritis.  In December 1978, a history of cervical 
arthritis and right upper extremity weakness presumed 
secondary to gunshot wound to the right arm was noted.  
However, the impression was mild degenerative joint disease 
of the cervical spine, and, as a separate diagnosis, right 
upper extremity weakness, presumed post-traumatic.  Thus, 
while at this time the doctor attributed the right arm 
disability to the gunshot wound, instead of to the cervical 
spine disability, no connection was made between the cervical 
spine disability and the shell fragment wound.  In other 
words, while the disability present in the veteran's right 
arm has been at times attributed to the service-connected 
shell fragment wound, and at times to cervical spine 
arthritis, the cervical spine disability itself has been 
considered a separate disability, with no etiological 
connection made to the service-connected disability.  

In a February 1979 outpatient treatment note, the doctor 
reported that the veteran said he had scoliosis of the spine 
resulted from the gunshot wound to the right shoulder.  X-
rays showed a mild curvature at the junction of the neck and 
chest, but the doctor did not provide any opinion as to 
causation.  Similarly, in a private record dated in December 
2003, it was noted that the veteran "reports scoliosis + 
unequal shoulder heights happened [post] war injury."  
(Entitlement to service connection for scoliosis, denied by 
the Board in an October 1982 decision, is not currently 
before the Board.)  Again, no medical opinion as to causation 
was noted.  Medical evidence which is simply information 
recorded by the examiner "unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'"  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  

A VA examination in October 2003 disclosed complaints of left 
shoulder pain with activity.  The veteran also complained of 
constant pain in the cervical spine, and, on examination, 
severe limitation of motion was demonstrated.  X-rays of the 
right shoulder disclosed mild degenerative changes and 
multiple shrapnel around the proximal shaft of the humerus, 
some embedding in the cortex of the proximal shaft.  X-rays 
of the left shoulder were unremarkable.  X-rays of the 
cervical spine disclosed moderate cervical spondylosis at C5, 
C6 and C7, and a few small, opaque, metallic foreign body 
fragments in the soft tissues around the upper neck area.  
The examiner concluded that the veteran's left shoulder pain 
was "less likely as not" secondary to his right shoulder 
injury, but that it was likely due to the degenerative joint 
disease of his cervical spine and nerve impingement, which 
were not related to his injury, but were related to the 
degenerative joint disease of the spine.  Neither the Board 
nor the veteran possesses the necessary medical expertise to 
challenge the results of this medical evaluation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

With respect to the left shoulder, the evidence does not show 
arthritis in that shoulder.  Although the VA examination in 
October 2003 diagnosed only pain in the left shoulder, a 
private evaluation at about the same time diagnosed myospasm 
of the left upper trapezius.  However, the VA examination 
determined that the veteran's left shoulder condition was not 
related to the service-connected disability, and there is no 
opposing medical evidence in the veteran's favor.  

In sum, the weight of the competent evidence establishes that 
cervical spine degenerative joint disease (or spondylosis) 
was not present in service, or for several years thereafter, 
nor was the disability due to or worsened by service-
connected shell fragment wounds to the right shoulder, 
including any retained metallic fragments.  Similarly, a left 
shoulder disability was not present in service, and is 
unrelated to the service-connected right shoulder disability.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt does not apply, and the claims must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, with respect to the 
earlier effective date issue, the decision rests on the 
interpretation of the law, and the VCAA is inapplicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  

As to the service connection issues, in January 2003, prior 
to the initial adjudication of his claims, the veteran was 
sent a letter, advising him of the information necessary to 
substantiate his service connection claims, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although he was not told, in so many words, to 
provide any relevant evidence in his possession, he was asked 
to tell VA if he knew of any additional evidence he would 
like VA to consider in his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The January 2003 letter also provided information regarding 
the effective date of a grant of benefits, with respect to 
the date of receipt of additional evidence, and any failure 
to provide further notice as to effective date matters is 
harmless error, since there is no additional benefit granted 
in this decision to be assigned an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and VA medical records are 
in the file, as well as all private medical records that the 
veteran has identified, and he has not identified any other 
treatment, or other potentially relevant evidence which has 
not been obtained.  He was afforded a VA examinations as to 
both issues.  As for records from the Social Security 
Administration (SSA), to the extent any medical records are 
not in his VA claims file, no further efforts must be made.  
The duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  In this case, the 1982 SSA decision 
includes a detailed summary of the relevant examinations, 
which do not contain any suggestion of a nexus to service, or 
to service-connected disability, the critical element lacking 
in this case.  Since the purpose of the SSA decision was to 
determine the veteran's then-current impairment, the 
examination reports would contain, at most, a remote history 
of relevant symptoms, and the quoted paragraphs do not 
indicate any secondary causal connections were made.  There 
is no point, then, in delaying resolution of this case to 
obtain records that would clearly have no bearing on the 
outcome of the claim.

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, and there is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant at every stage of this case, 
and he is not prejudiced by the Board's decision on the 
merits.  




	(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to an earlier effective date for the 
grant of service connection for shell fragment wound of the 
right shoulder with peripheral neuropathy is dismissed.  

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for a left shoulder disability is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


